

116 HR 2335 IH: Border Patrol Pay Security Act of 2019
U.S. House of Representatives
2019-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2335IN THE HOUSE OF REPRESENTATIVESApril 18, 2019Mr. Cuellar introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to ensure compensation for certain hours of work for
			 border patrol agents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Patrol Pay Security Act of 2019. 2.Fair labor standards pay for border patrol agents (a)PurposeThe purposes of this Act are to strengthen U.S. Customs and Border Protection and ensure that border patrol agents are compensated for certain hours of work with premium pay for certain hours of overtime work.
 (b)Fair labor standards act premium paySection 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) is amended by adding at the end the following:
				
 (t)Employment as a border patrol agentNo public agency shall be deemed to have violated subsection (a) with respect to the employment of any border patrol agent, as defined in paragraph (1) of section 5550 of title 5, United States Code, if, during a work period of 14 consecutive days, the border patrol agent receives compensation at a rate not less than one and one-half times the regular rate at which he or she is employed for all hours of work from 80 hours to 100 hours. Payments required under this section shall be—
 (1)in addition to any payments made under such section 5550; (2)made notwithstanding any pay limitations set forth in that title; and
 (3)paid as additional half-time as the straight time portion shall be deemed paid for the hours for which payments under such section 5550 have been made.
						.
 (c)Technical and conforming amendmentsSection 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. section 213(a)) is amended by striking paragraph (18).
			